Title: From James Madison to James Monroe, 19 September 1816
From: Madison, James
To: Monroe, James



Dr. Sir
Sepr. 19. 1816

There is much force in the reasons given herein for an appt. of a Successor to Genl. Smith, which I had proposed to delay till our return to Washington, if not till the meeting of Congs.  Unless you think some other preferable on the whole to the Depy: Marshal, direct a Commission for him, or if you please a blank one, to be made out & forwarded for our signature.
Yrs

J. M

